783 So. 2d 1120 (2001)
Raymond PALMA, Appellant,
v.
STATE of Florida, Appellee.
No. 1D01-385.
District Court of Appeal of Florida, First District.
March 15, 2001.
Raymond Palma, pro se, appellant.
Robert A. Butterworth, Attorney General, Tallahassee, for appellee.
PER CURIAM.
In response to an order to show cause regarding the timeliness of his appeal, Raymond Palma argues he did not receive notice of entry of the order until after the time for timely filing a notice of appeal had passed. We dismiss this appeal for lack of jurisdiction without prejudice to Palma's right to file a petition for belated appeal with this court which complies with Florida Rule of Appellate Procedure 9.141(c) (formerly Rule 9.140(j), see Amendments to Florida Rules of Appellate Procedure, 780 So. 2d 834 875 (Fla.2000)).
BARFIELD, C.J., ALLEN and BROWNING, JJ., concur.